Citation Nr: 1222380	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-16 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for visual impairment.

2.  Entitlement to service connection for visual impairment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel






INTRODUCTION

The Veteran served on active duty from July 15, 1966, to August 15, 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 rating decision, which denied an application to reopen a previously denied claim for service connection for macular degeneration. 

Despite any determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

The issue of entitlement to service connection for visual impairment is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a Board decision dated in July 2005, the Veteran's claim of service connection for bilateral macular degeneration of the eyes was denied on the basis that congenital bilateral macular degeneration of the eyes existed prior to active service and was not aggravated by service. 

2.  Evidence received since the July 2005 Board decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for visual impairment.





CONCLUSIONS OF LAW

1.  The July 2005 Board decision denying the Veteran's claim of service connection for visual impairment is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for visual impairment has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for visual impairment, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to the Veteran's application to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for visual impairment.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran has previously sought service connection for bilateral macular degeneration of the eyes.  Most recently, the Veteran was denied service connection for bilateral macular degeneration of the eyes in a July 2005 Board decision. 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).   

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The basis for the July 2005 denial was that congenital bilateral macular degeneration of the eyes existed prior to active service and was not aggravated by service.  At the time of this denial, service treatment records, VA and private medical records, and testimony and statements submitted by the Veteran were considered. 

The new evidence submitted since this denial consists primarily of VA and private medical records, and statements submitted by the Veteran.

With regard to the newly submitted medical evidence, the claims file contains a December 2007 letter from a private physician at UW Health Eye Clinics.  This physician noted the Veteran's reports that his vision was excellent until 1966.  The Veteran reported a rifle explosion at that time, after which he had immediate near total loss of vision but then some gradual improvement.  This physician concluded by stating that it is interesting to consider that perhaps the concussive injury from the rifle blast may have led to an outer retinal problem which later manifested itself as a degeneration of photoreceptors.

Therefore, as the newly submitted medical evidence specifically speaks to the possibility that a rifle blast reported by the Veteran may have led to eye or vision problems, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  As such, the claim is reopened.  

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.


ORDER

As new and material evidence has been received regarding the claim of service connection for visual impairment, the Veteran's claim is reopened.  To this extent, and to this extent only, the appeal is granted.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

The Veteran essentially claims that a rifle blast during service damaged his vision.  He states that, after the blast, he lost his vision for 3 days before his vision started to come back.  The Veteran suggests that this rifle explosion could have accelerated the process of macular degeneration.

The Veteran answered "yes" to a history of eye trouble on the Report of Medical History on the examination for enlistment on June 27, 1966, and he checked that he had worn glasses.  The physician's summary stated that the Veteran was farsighted.  On examination, his visual acuity for distant vision was 20/40 for right eye, and 20/50 for the left eye.  The visual acuity with refraction was left blank.  The summary of defects included amblyopia.  He was determined to the qualified for service with a "2" physical profile for the eyes.

During service, on July 25, 1966, the Veteran was referred by an optometry clinic to an ophthalmology clinic for evaluation of reduced vision in both eyes.  On the referral, it was noted that exudates or drusen were scattered throughout the fundus of the left eye, and were especially apparent in the macular area of both eyes.  Corrected and uncorrected visual acuity in each eye was 20/40.  The provisional diagnosis was drusen or questionable macular degeneration.  That report further indicated a history of poor vision since an early age. 

The ophthalmology evaluation was conducted on July 29, 1966.  His visual acuity, both corrected and uncorrected, was 20/50 in each eye.  On the funduscopic examination, small dots were noted in the macula.  Reportedly, these could represent drusen.  The examiner stated that the Veteran did not meet the standards for enlistment or induction.  An administrative discharge was recommended. 

Records dated August 1, 1966, show that the Veteran was admitted to a dispensary ward for a survey with a diagnosis of degeneration of macula, congenital, existed prior to entry.  

On August 4, 1966, the Veteran appeared before a Medical Board and was found to be unfit for service.  The final Medical Board Report concluded that the Veteran had degeneration of macula, bilateral, congenital, existed prior to entry.  According to the Veteran's own statements, which were accepted by the Medical Board, he had had difficulty with vision in both eyes since the age of six years.  He had reported this condition to recruiting personnel, but it was not considered disqualifying.  The macular degeneration was noted during an initial screening at the MCRD.  The Veteran had then been seen in consultation at the Naval Hospital in San Diego by an ophthalmologist who recommended that he be separated from active service.  Physical examination revealed bilateral macular degeneration.  It was the opinion of the Medical Board that the Veteran was unfit for further service by reason of physical disability, and that the physical disability was neither incurred nor aggravated by active military service.  The probable future disposition was considered permanent and the indicated disposition was discharge, erroneous enlistment.  The Veteran was informed of the contents of the report, but did not wish to submit a statement in rebuttal.  The physical profile for the eyes was considered "4."  A physical examination for discharge was not required.  The service treatment records do not include any reference to a rifle explosion, burns, or any injury of any kind to the Veteran or to his face or eyes.

Post-service VA treatment records reflect that the Veteran is currently legally blind.  A May 1999 VA treatment record reveals that the Veteran drove until 1994.  More recently, the Veteran submitted a December 2007 private treatment record from UW Health Eye Clinics.  The Veteran reported that his vision was excellent until 1966.  At that time, he had a rifle explosion.  He reported immediate near total loss of vision followed by some gradual improvement.  He was able to drive and work for nearly 30 years after the injury.  Upon examination, the Veteran was noted as having evidence of diabetes mellitus but only mild nonproliferative diabetic retinopathy.  The Veteran has very significant visual loss.  This is out of proportion to that which one would see with known exudative macular degeneration.  There are not a number of drusen.  The clumping and atrophy seems atypical for macular degeneration and perhaps may be associated with a progressive degenerative disorder of the retina, such as retinitis pigmentosa.  However, there is no family history of retinitis pigmentosa.  The physician recommended that the Veteran have an electroretinogram as well as fluorescein angiogram.  It will be important to rule out a retinal disorder or even Stargardt's disease.  This physician concluded by stating that it is interesting to consider that perhaps the concussive injury from the rifle blast may have led to an outer retinal problem which later manifested itself as a degeneration of photoreceptors.

Additionally, the claims file contains an April 2003 private medical record, in which the physician indicated that the Veteran's visual condition is at least as likely as not to be worsened by his activity in the service. 

As shown above, the Veteran has recently submitted additional evidence suggesting a possible link between the Veteran's current eye disability and his service, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  As such, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current eye disability or visual impairment that was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Further, the Board acknowledges that a September 2008 VA treatment record indicated that the Veteran is receiving Social Security Administration (SSA) benefits of some kind, as well as state blind pension benefits.  Upon remand, all available SSA records relating to disability benefits and all available records relating to state pension disability benefits should be obtained.  

Additionally, all relevant VA treatment records that have not yet been associated with the claims file should be obtained.

Finally, as the Veteran has repeatedly asserted that he believes morning reports or unit records from his time in service would serve to further his claim in some way, the RO should obtain such morning reports or unit records.

Accordingly, the case is REMANDED for the following action:

1. Obtain morning reports or unit records from the Veteran's active duty service. 

2. Associate with the claims file any and all of the Veteran's SSA records and state pension records concerning disability benefits.  

3. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file.

4. Schedule the Veteran for an appropriate VA examination for his visual impairment.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his visual impairment or eye disability.  

After reviewing the file, the examiner should diagnose all current eye disabilities shown to exist.  

For each eye disability that is currently present, the examiner should provide an opinion as to whether the evidence clearly and unmistakably shows that the disability existed prior to the Veteran's active military service.

For each eye disability that is shown to have preexisted the Veteran's active military service, the examiner should proffer an opinion as to whether the disability permanently increased in severity as a result of his active duty service, and if so, whether such increase was beyond the natural progress of the disease.  

For any eye disability that did not exist prior to service, the examiner should render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability was initially manifested during service or is otherwise etiologically related to his active duty service.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinions provided. 

5. Then, readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the statement of the case (SOC).  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


